Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 22-26 are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Group I, claims 1, 3-5, 8-14, 16, and 18-21, classified in CPC G06N3/0635.  Group II, claims 22-26, classified in CPC G11C11/54. The restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one of more of the following reasons apply”  the inventions have acquired a separate status in the art in view of their different classification  and the inventions requires a different field of search (e.g. searching different classes/subclasses and employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered. Applicant has amended claim 1 to include the feature “two synapses each comprising the sensor”.  Applicant has also amended claim 12 to include the feature “that receives the current from each of the two synapses”.  Applicant’s arguments depend primarily upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (US 2005/0015351 A1) in view of Poon et al (US 8,504,503 B1)(“Poon”).
Nugent discloses a neuromorphic system, as Nugent discloses a neural network (Abstract) for processing signals from a sensor, as Nugent discloses input data which may be speech or an image (para. 0140 and 0142), which is a disclosure of processing signals , including 
Two synapses including a sensor providing a current through a transistor controlled by a separate bias voltage, as Nugent discloses transistors which are controlled by the voltage of the transistors (para. 0316 and 0318) and the voltage is controlled by the capacitor and the comparator (para. 0236 and 0238)
A neuron including a capacitor and a comparator, as Nugent discloses the comparator determines when a voltage is greater than a threshold voltage (para. 0287 and 0279 ) , which is well known in the art could also be related to the current,  that receives a current from each of the two synapses  (para. 0236) which charge the capacitor and the comparator produces a frequency output by comparing a voltage on the capacitor to a threshold voltage and resets the capacitor based on a comparison of the threshold voltage with the voltage on the capacitor (para. 0248, 0249, 0261-0262,  0279,  0287-0288 and  0294).
Nugent discloses the comparator determines when a voltage is greater than a threshold voltage (para. 0287 and 0279 )   the voltage rather than the current.
 Nugent discloses voltage with respect to the comparator, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention   could also be related corresponding to the current by the comparator, as is well known in the art. Nugent is silent with respect to  two synapses each comprising the sensor, as Nugent discloses one as stated above, and Nugent is also silent with respect to that receives the current from each of the two synapses, as Nugent discloses a current as stated above.  
Poon, in the same field of endeavor of circuitry for emulating neurons (col. 1, lines 20-26), and including synapse, as Poon includes the function of the  synapse of the neuron in the emulating circuitry ( col. 3, lines 57-60).  Poon discloses an electronic circuit which is operationally representative of signal propagation between and first neuron and a second neuron, the current passing through a channel between the first and second neurons (claim 1 and col. 3, lines 30-48).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement discloses by Poon with the device disclosed by Nugent in order to emulate the synapse between two neurons with circuitry, the synapse emulating the functions of a synaptic connection using circuitry.
Re claim 3: Nugent discloses a photodetector sensor, as Nugent discloses input of image data (para. 0140).
Re claim 4: Nugent discloses the synapse controlled by a second sensor, as Nugent discloses the synapse is weighted by more than one sensor, and Nugent also discloses that the weights control the synapse (para. 0242-0245).
Re claim 5:  Nugent discloses multiple synapses feeding into the same neuron, as Nugent discloses input and output electrode arrays which represent the synapses with many interconnections (para. 0189).
Re claim 8:  Nugent discloses the neuromorphic circuit elements may receive input from a sensor chip such as from a visual or audio input device (para. 0205).
Re claim 9:  Nugent discloses multiple reinforcing or inhibiting inputs from an imaging and sound system, as Nugent discloses imaging and sound sensors as Nugent discloses the neuromorphic circuit elements may receive input from a sensor chip such as from a visual or audio input device (para. 0205), and Nugent also discloses the interconnections include variable weights (para. 0006), the weights provide inhibiting or reinforcing, as is well known in the art.

Claims 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (US 2005/0015351 A1) in view of Poon et al (US 8,504,503 B1)(“Poon”)  as applied to claim 1 above, and further in view of Annapureddy (US 2016/0019456 A1) .
Nugent in view of Poon discloses the limitations of claim 1 as stated above.  Nugent in view of Poon is silent with respect to collecting the frequency outputs from multiple neurons and performing a convolution.
Annapureddy, in the same field of endeavor of neural networks (Abstract), discloses a matrix of the weight values (para. 0083) and applying a convolution to the matrix (para. 0092-0094), the convolution reducing the computational complexity (para. 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Annapureddy with the device disclosed by Nugent in view of Poon in order to obtain the benefit disclosed by Annapureddy.
Re claim 11:  The combination of Nugent in view of Poon  and Annapureddy discloses carrying out the convolution on the output of an image sensor, as Nugent discloses image recognition (para. 0005) and image recognition systems (para. 0135), which is a disclosure of the output of the neural network would be signals of an image sensor, and the convolution would be carried out on the output of an image sensor.
 
Claims 12-14 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (US 2005/0015351 A1)  in view of Poon et al (US 8,504,503 B1)(“Poon”).
Nugent   discloses a method of forming a neuromorphic system, as Nugent discloses a method of forming  a neural network (Abstract) for processing signals from a sensor, as Nugent discloses input data which may be speech or an image (para. 0140 and 0142), which is a disclosure of processing signals , including 
Nugent discloses forming connections connecting neuron layers (para. 0117) and connecting neurons together (para. 0268) and configuring the components in nanotechnology-based neural circuitry to emulate artificial synapses and neurons in the configuration disclosed by Nugent (para. 0275)  including 
Two synapses including a sensor providing a current through a transistor controlled by a separate bias voltage, as Nugent discloses transistors which are controlled by the voltage of the transistors (para. 0316 and 0318) and the voltage is controlled by the capacitor and the comparator (para. 0236 and 0238)
A neuron including a capacitor and a comparator, as Nugent discloses the comparator determines when a voltage is greater than a threshold voltage (para. 0287 and 0279 ) , which is well known in the art could also be related to the current,  that receives a current from each of the two synapses  (para. 0236) which charge the capacitor and the comparator produces a frequency output by comparing a voltage on the capacitor to a threshold voltage and resets the capacitor based on a comparison of the threshold voltage with the voltage on the capacitor (para. 0248, 0249, 0261-0262,  0279,  0287-0288 and  0294).
Nugent discloses the comparator determines when a voltage is greater than a threshold voltage (para. 0287 and 0279 )   the voltage rather than the current.
 Nugent discloses voltage with respect to the comparator, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention   could also be related corresponding to the current by the comparator, as is well known in the art.
Nugent discloses voltage with respect to the comparator, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention   could also be related corresponding to the current by the comparator, as is well known in the art. Nugent is silent with respect to  two synapses each comprising the sensor, as Nugent discloses one as stated above, and Nugent is also silent with respect to that receives the current from each of the two synapses, as Nugent discloses a current as stated above.  
Poon, in the same field of endeavor of circuitry for emulating neurons (col. 1, lines 20-26), and including synapse, as Poon includes the function of the  synapse of the neuron in the emulating circuitry ( col. 3, lines 57-60).  Poon discloses an electronic circuit which is operationally representative of signal propagation between and first neuron and a second neuron, the current passing through a channel between the first and second neurons (claim 1 and col. 3, lines 30-48).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement discloses by Poon with the device disclosed by Nugent in order to emulate the synapse between two neurons with circuitry, the synapse emulating the functions of a synaptic connection using circuitry.

Re claim 13:  Nugent discloses the neuromorphic circuit elements may receive input from a sensor chip such as from a visual or audio input device (para. 0205).
Re claim 14:  Nugent discloses multiple reinforcing or inhibiting inputs from an imaging and sound system, as Nugent discloses imaging and sound sensors as Nugent discloses the neuromorphic circuit elements may receive input from a sensor chip such as from a visual or audio input device (para. 0205), and Nugent also discloses the interconnections include variable weights (para. 0006), the weights provide inhibiting or reinforcing, as is well known in the art.
Re claim 18: Nugent discloses a photodetector sensor, as Nugent discloses input of image data (para. 0140).
Re claim 19: Nugent discloses the synapse controlled by a second sensor, as Nugent discloses the synapse is weighted by more than one sensor, and Nugent also discloses that the weights control the synapse (para. 0242-0245).
Re claim 20::  Nugent discloses multiple synapses feeding into the same neuron, as Nugent discloses input and output electrode arrays which represent the synapses with many interconnections (para. 0189).


Claims 16 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent (US 2005/0015351 A1) in view of Poon et al (US 8,504,503 B1)(“Poon”) as applied to clailm 12 above, and further in view of  of Annapureddy (US 2016/0019456 A1) .
 Nugent discloses voltage with respect to the comparator, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention   could also be related corresponding to the current by the comparator, as is well known in the art. Nugent is silent with respect to  two synapses each comprising the sensor, as Nugent discloses one as stated above, and Nugent is also silent with respect to that receives the current from each of the two synapses, as Nugent discloses a current as stated above.  
Nugent discloses the limitations of claim 12 as stated above Nugent also discloses a neuron including a capacitor and a comparator, as Nugent discloses the comparator determines when a voltage is greater than a threshold voltage (para. 0287 and 0279 ) , which is well known in the art could also be related to the current,  that receives a current from each of the two synapses  (para. 0236) which charge the capacitor and the comparator produces a frequency output by comparing a voltage on the capacitor to a threshold voltage and resets the capacitor based on a comparison of the threshold voltage with the voltage on the capacitor (para. 0248, 0249, 0261-0262,  0279,  0287-0288 and  0294).  .  Nugent is silent with respect to the threshold voltage applied to each comparator of the neuromorphic circuit elements 
represents weights in the convolution.
 Poon, in the same field of endeavor of circuitry for emulating neurons (col. 1, lines 20-26), and including synapse, as Poon includes the function of the  synapse of the neuron in the emulating circuitry ( col. 3, lines 57-60). 
 Poon discloses an electronic circuit which is operationally representative of signal propagation between and first neuron and a second neuron, the current passing through a channel between the first and second neurons (claim 1 and col. 3, lines 30-48).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement discloses by Poon with the device disclosed by Nugent in order to emulate the synapse between two neurons with circuitry, the synapse emulating the functions of a synaptic connection using circuitry.


Annapureddy, in the same field of endeavor of neural networks (Abstract), discloses a matrix of the weight values (para. 0083) and applying a convolution to the matrix (para. 0092-0094), the convolution reducing the computational complexity (para. 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Annapureddy with the device disclosed by Nugent in order to obtain the benefit disclosed by Annapureddy.
Re claim 21:  The combination of Nugent in view of Poon and Annapureddy discloses carrying out the convolution on the output of an image sensor, as Nugent discloses image recognition (para. 0005) and image recognition systems (para. 0135), which is a disclosure of the output of the neural network would be signals of an image sensor, and the convolution would be carried out on the output of an image sensor,and Poon discloses the  states of the emulating circuitry can be emulated in terms of states of the frequency (col. 10, lines 4-24).  The reasons for combining the references are the same as stated above in the rejection of claim 12.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895